Citation Nr: 1809959	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-01 339	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether the denial of service connection for a right knee disability in a July 22, 1985, rating decision contained clear and unmistakable error (CUE).

2. Entitlement to an effective date prior to February 25, 2010, for the award of service connection for radial head fracture of the right elbow, left elbow fracture, and left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to September 1984.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of June 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a November 2012 hearing.  A transcript of the hearing is of record.

Procedural History

The Board considered and denied the Veteran's appeal in April 2014.  Later that month, the Veteran filed a motion for reconsideration of this decision which, in June 2014, was granted by a Deputy Vice Chairman of the Board.  A second decision was issued by the Board in October 2014, also denying the Veteran's claims.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a December 2015 memorandum decision, vacated the October 2014 Board decision and remanded the appeal for additional consideration.  The Board then remanded the appeal to the Agency of Original Jurisdiction (AOJ) in June 2017 for additional development and readjudication.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.  

As this is not a decision on the merits of this matter, it will be signed by just one Veterans Law Judge.  Upon completion of all development, if the matter is returned to the Board, any decision entered will be reviewed by a panel of three Veterans Law Judges.
REMAND

As noted above, the Board previously remanded the instant appeal for additional development.  Specifically, the Board noted that the Veteran's claims folder has been scanned into the Veterans Benefits Management System (VBMS), creating a "virtual" claims file, with additional records located in the Virtual VA electronic file.  These two files are hereafter referred to as the Veteran's "virtual file".  The Board identified numerous documents that were not properly scanned into the virtual file, including but not limited to numerous statements and submissions from the Veteran, specifically identified by the Court's memorandum decision.  The Board then instructed that efforts be undertaken to ensure all documents be associated with the virtual claims file.

However, other than a single email from the Appeals Management Center to the Records Management Center repeating the Board's instruction, there is no documentation that any effort was undertaken to effectuate the Board's directive.  Furthermore, the Board notes the previously identified documents remain missing from the virtual claims file.  Another remand is required to ensure the Board is able to review the entire record pertinent to the Veteran's appeal.  If the original claims file can not be located, an attempt to obtain the missing records by way of obtaining the Record on Appeal to the Court should be undertaken.

In addition, the memorandum decision noted that the Board considered multiple theories of CUE raised by the Veteran challenging the July 1985 rating decision that had not been considered by the RO in the first instance.  The Court noted that each new theory of CUE is a separate and distinct matter, and the proper course of action is for the Board to refer newly raised theories of CUE to the RO for adjudication.  See generally Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006).  Specifically, the Court determined the case must be remanded so that the RO can consider the Veteran's CUE theories (1) addressing the effects of Dr. Turek's malfeasance on the competence and credibility of any medical evidence relied on by the July 1985 rating decision; (2) potentially incomplete service treatment records; and (3) inadequate testing provided by VA prior to the July 1985 rating decision.  The Board directed the AOJ to consider these theories of CUE in the first instance.  However, contrary to the Board's remand instructions, other than vague references to these theories of CUE, an August 2017 supplemental statement of the case (SSOC) does not address or adjudicate the Veteran's assertions on the merits.  

As the development of the appeal does not comply with the Board's June 2017 remand instructions, another remand is unavoidable.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. All efforts must be undertaken to rebuild/complete the Veteran's virtual claims file.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan all paper files.  

Efforts to rescan/rebuild the virtual claims file must be documented and associated with the claims file.  A formal determination, pursuant to 38 C.F.R. § 3.159 (c)(2) (2017), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2017) and provide him an opportunity to respond.

In the event that the original claims file can not be located, attempts should be undertaken, with assistance of the Office of the VA General Counsel/District Counsel as needed, to obtain the Record on Appeal that was before the Court at the time of the memorandum decision.

2. After completing the above, and any other development deemed necessary, review the entire record and readjudicate the Veteran's appeal based on the entirety of the evidence.  All theories of CUE raised by the Veteran must be specifically and individually addressed and adjudicated on the merits, including but not limited to those discussed in the Court's December 2015 memorandum decision and the body of this remand above.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

